GOLDTHWAITE, J.
— The questions raised in this case involve to some degree the construction of the 3Sth and 52d sections of the chapter of the Criminal Code relating to grand and petit jurors. The first of these provides, that in civil cases the Court shall on motion of either parly, examine, on oath, any person who is called as a juror therein, to know whether he is related to either party, or has any interest in the cause, or has expressed or formed any opinion, or is sensible of any bias or prejudice therein; and the party objecting to the juror may introduce any competent evidence in support of the objection ; and if it shall appear to the Court, that the juror does not staud indifferent in the cause, another shall be called and placed in his stead, for the trial of the cause. The other directs that in all such cases, sounding in damages merely, or where the amount in controversy shall exceed one hundred dollars, either party at his election, shall be furnished with a list of twenty-four jurors in attendance on such Court; from which a jury shall be obtained, by the parties alternately striking one from the list, until twelve shall be stricken off — the plaintiff commencing: and the jury thus obtained shall not be further challenged for any cause. [Clay’s Dig. 457, § 38 ; 459, § 52.] The defendant complains that the plaintiff was permitted to challenge several jurors for cause, previous to commencing the striking. This we think was proper enough, for it certainly cannot be supposed that he is obliged to submit his case to a prejudiced jury, because the other party has thought proper to demand the privilege of having one struck. The list of jurors from which the striking is to be made, must be composed of individuals who are not subject to any of the exceptions mentioned in the previous section.
2. The jurors whom the Court refused to exclude for cause, do not appear to have had that species of bias or prejudice, which would render them incompetent. If an opinion against violence and crime in general, was to be considered a prejudice sufficient to exclude a juror, it would be-very difficult to procure a jury in any case; and here, what the individual spoke of, cannot, by any ingenuity, be made more of, than,that he liad only the same bias in this suit than he had in all others of a similar nature. In our opinion this was no good cause of challenge.
*1383. After the juror had stated that he was sensible of no bias or prejudice in the cause, it was not proper for the Court to allow any further examination of the jurpr on that subject. If it was conceded that the answer, to the question disallowed by the Court, would have been in the affirmative, it would, in our opinion, have furnished no ground for the exclusion of the juror.
We can perceive no error in the points to which our attention has been directed, and the judgment is therefore affirmed.